DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 18 is objected to because of the following informalities:  “scews” is a typographical error and should be “screws”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites: “an upper edge of the ring frame being aligned with a height of the floor and/or a surface of a floor covering attached to the floor”. “and/or” is interpreted as including the scope of either “and” or “or”. However, in the instance of “and”, it is unclear how the upper edge of the ring frame can be aligned with two different heights: a height of the floor and a surface of a floor covering attached to the floor. The examiner suggests replacing “and/or” with simply “or” in this instance: “an upper edge of the ring frame being aligned with a height of the floor or a surface of a floor covering attached to the floor”.
Claim 17 recites a similar limitation: “wherein the upper edge is aligned to a same height position as the surface of the floor and/or the floor covering”, which is unclear in the “and” alternative (it being unclear how the upper edge can be aligned to both height positions of a surface of a floor and a floor covering). The examiner suggests also replacing “and/or” with simply “or” in this instance.
Claims 18-32 are rejected merely for inheriting the deficiency of claim 16.

Allowable Subject Matter
Claims 16-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the following references disclose embedding a wireless power transfer coil in a floor and/or concrete: Bohm et al. (US 10,622,142), Shijo et al. (US 10,763,024), Richards (US 9,796,272), Gibbons, Jr. (US 9,327,608), and Uhl et al. (DE 10 2014 000 347 A1). However, none of the prior art discloses “introducing a sealing element into the stepped bore; holding a ring frame in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN JOHNSON/Primary Examiner, Art Unit 2849